     2:18-cv-01653-DCN          Date Filed 06/18/19      Entry Number 58       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

MICFO, LLC,                                     )   Civil Action No. 2:18-CV-01653-DCN
                                                )
                                   Plaintiff,   )
                                                )
              vs.                               )
                                                )
ERINN LARKIN and VICTORIA                       )
LATHAM,                                         )
                                                )              CONSENT ORDER
                               Defendants.      )
                                                )
                                                )
ERINN LARKIN, VICTORIA LATHAM                   )
                                                )
                     Third-Party Plaintiffs,    )
                                                )
              vs.                               )
                                                )
AMIR GOLESTAN, individually,                    )
                                                )
                    Third-Party Defendant.      )
                                                )

     With the consent of the Parties, the Court hereby orders as follows:

  1. That mediation shall take place within sixty (60) days of the date of this order, although
     the Parties may extend this deadline by agreement;
  2. That Micfo, LLC shall place Sentinel Insurance Company, Limited/The Hartford, on
     notice of the counterclaims of both Defendants Latham and Larkin;
  3. That if a settlement cannot be reached at mediation, then the Parties will jointly request a
     hearing to take place as soon as possible regarding whether a stay of discovery should
     remain in place until the criminal cases against Micfo, LLC and Amir Golestan are
     resolved;
  4. That discovery in this case shall be stayed until the Court rules on whether the stay should
     remain in place during the criminal proceedings described in Paragraph 3.



                         [SIGNATURES ON FOLLOWING PAGE]
      2:18-cv-01653-DCN           Date Filed 06/18/19    Entry Number 58      Page 2 of 2




VICTORIA LATHAM SO STIPULATES:                          ERINN LARKIN SO STIPULATES:

By: /s/ Barrett R. Brewer                               By: /s/ Adam Mlynarczyk
  Barrett R. Brewer                                       Adam Mlynarczyk
  Federal Bar No. 8081                                    Federal Bar No. 8070
   E-Mail: barrett@brewerlawfirmsc.com                     E-Mail: adam@kmlawsc.com
   BREWER LAW FIRM, LLC                                    KOONTZ MLYNARCZYK, LLC
   Post Office Box 1847                                    1058 East Montague Avenue
   Mt. Pleasant, SC 29465                                  North Charleston, SC 29405
   (843) 779-7454                                          (843) 225-4252

Counsel for Victoria Latham                             Counsel for Erinn Larkin

MICFO, LLC SO STIPULATES:

By: /s/ Merritt G. Abney
   Merritt G. Abney
   Federal Bar No. 9413
    E-Mail: merritt.abney@nelsonmullins.com
    John C. McElwaine
    Federal Bar No. 6710
    E-Mail: john.mcelwaine@nelsonmullins.com
    M. Kathleen McTighe Mellen
    Federal Bar No. 11652
    E-Mail: katie.mellen@nelsonmullins.com
    NELSON MULLINS RILEY & SCARBOROUGH LLP
    151 Meeting Street / Sixth Floor
    Post Office Box 1806 (29402-1806)
    Charleston, SC 29401-2239
    (843) 853-5200

Counsel for Micfo, LLC




                                               2
